IN THE SUPREME COURT OF TEXAS

                                 No. 05-0666


                  IN RE  THE STATE OF TEXAS, BY AND THROUGH
                   THE TEXAS DEPARTMENT OF TRANSPORTATION


                      On Petition for Writ of Mandamus


ORDERED:

      1.    Relators' emergency motion for temporary  relief,  filed  August
18, 2005, is granted.   The order dated August 11, 2005, in Cause No. 13-05-
460-CV, styled Americo Energy Resources, LLC v. The State of Texas,  by  and
through The Texas Department of Transportation, in the Thirteenth  Court  of
Appeals is stayed pending further order of this Court.

      2.    The real party in interest is requested to respond to  relators'
emergency motion for temporary relief and petition for writ of  mandamus  on
or before 3:00 p.m., August 23, 2005.

            Done at the City of Austin, this August 18, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk